Mr. Justice F. A. Smith delivered the opinion of the court. This appeal is prosecuted from a decree granting appellee a divorce from appellant for extreme and repeated cruelty. The main contention of appellant is that the evidence does not sustain the averments of the bill. Upon an examination of the evidence we are of the opinion that the evidence sustains the bill and the findings of the decree. No useful purpose would be subserved by restating the evidence on the charges of cruelty contained in the bill and we, therefore, omit any detailed discussion of it. The evidence does not show condonation of the acts of physical cruelty constituting the body of the charge. Sharp v. Sharp, 116 Ill. 509. The decree is affirmed. Affirmed.